Title: To Thomas Jefferson from James Brown, 8 January 1805
From: Brown, James
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans January 8th. 1805
                  
                  Altho the post will leave this in a few minutes, yet I cannot permit it to depart without a short reply to your very friendly and very flattering Letter of the 1st. of Decr. The change which you have made in my official standing here is calculated to gratify political ambition, and presents the means of gratifying a passion infinitely dearer to my heart, that of promoting the happiness of my fellow citizens. But there are circumstances to which even this laudable passion must yield, and at this moment I find my self subject to their controul. My property the fruit of sixteen years incessant application to my profession, is vested in Lands in Kentucky which under present circumstances are not easily made subservient to my immediate necessities. I have made an experiment in house keeping in New Orleans and find that the hire of a small but decent house, servants hire, and forage for two horses, have precisely exhausted my salary as Secretary, leaving the important articles of food, raiment, wood &c. entirely unprovided for. I had however hoped that by engaging professionally in a few weighty causes where the fees were considerable I could subsist without embarrassing myself, exhausting my little acquisitions, or meanly Supplicating my government for an increase of Salary—My knowledge of the French and Spanish languages and my reputation here as a Lawyer to which rumor had more than done justice, insured me success in the path which I had chalked out for myself. To accept the Office of a Judge at once deranges these plans and subjects me not only to the loss of a moment peculiarly favorable to the advancement of my private interest, but what is more serious to a loss of nearly 3,000 Dollars annually.
                  The idea you have adopted of appointing to the Bench gentlemen who understand the French language is correct, and its beneficial effects have been evinced in the satisfaction the people have discovered of the arrival of the two Judges already here. Feeling myself in some degree restored to the independent ground of private life I will go farther and suggest an opinion that half the discontents existing here have been produced by the total want of a knowledge of that language on the part of some other officers of the Government.
                  On the receipt of the Commission I shall again write you. In the mean accept among the felicitations of the great Majority of your Constituents my declaration of increased confidence in your administration, and my assurances that whether in Office or in private life my gratitude for the repeated marks of Confidence you have reposed shall cease only with my existence—
                  I am Sir, Your Most Obt & very Humble Servt
                  
                     James Brown 
                     
                  
               